Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 7/30/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-18 and 20-21 are allowed because the prior art of record fails to disclose that:
-a PIN diode having an anode and a cathode and connected in series between an antenna port and a receive port; a first shunt FET device coupled to the cathode of the PIN diode and connected between the receive port and ground; and a first series FET device coupled to the anode of the PIN diode and connected between the antenna port and a transmit port as combined in claims 1 and 18.
-bias control circuitry coupled to a cathode of the PIN diode and having a receive series bias control contact configured to receive a first bias control voltage to control a bias condition of the PIN diode, the first bias control voltage having a voltage value that is one of zero volts and a first positive value as combined in claim 9.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842